Exhibit 10.10 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of October22, 2007, is made by and between Longfoot Communications Corp. a Delaware corporation (the “Company”), the Investors listed on ExhibitA hereto (each, an “Investor” and collectively, the “Investors”) and Sim Farar, Justin Farar, Joel Farar, PP6O, LLC, Gusmail, LLC and 32 Mayall, LLC (collectively, the “Existing Stockholders”). RECITALS A.The Investors desire to acquire from the Company, and the Company desires to issue and sell to the Investors, in the manner and on the terms and conditions hereinafter set forth, shares of Common Stock of the Company as set forth herein (collectively, the “Shares”). B.In connection with the Investors’ purchase of the Shares, the Company and the Investors desire to establish certain rights and obligations between themselves. AGREEMENTS NOW, THEREFORE, in consideration of these premises, the mutual covenants and agreements herein contained and for other good and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, the Company and the Investors hereby agree as follows: SECTION IDEFINITIONS. The following terms when used in this Agreement have the following respective meanings: “1933 Act” means the Securities Act of 1933, as amended. “1934 Act” means the Securities Exchange Act of 1934, as amended. “Affiliate” means with respect to any Person, any (i) officer, director, partner or holder of more than 10% of the outstanding shares or equity interests of such Person, (ii) any Relation of such Person, or (iii) any other Person which directly or indirectly controls, is controlled by, or is under common control with such Person.A Person will be deemed to control another Person if such Person possesses, directly or indirectly, the power to direct or cause the direction of the management and policies of the “Controlled” Person, whether through ownership of voting securities, by contract, or otherwise. “Business Day” means a day other than Saturday, Sunday or statutory holiday in the State of New York and in the event that any action to be taken hereunder falls on a day which is not a Business Day, then such action shall be taken on the next succeeding Business Day. “Businesses” has the meaning set forth in Section4.1(k). “Bylaws” means the Bylaws of the Company. “Certificate of Incorporation” means the Certificate of Incorporation of the Company, as amended and restated and as on file with the Secretary of State of the State of Delaware on the date of this Agreement. “Closing Date” has the meaning set forth in Section3.1 hereof. 1 “Closing” has the meaning set forth in Section3.1 hereof. “Common Stock” means shares of the common stock, $0.001 par value, of the Company. “Company Stockholder Approval” means the approval by the requisite vote of the stockholders of the Company of the Company Stockholder Proposals. “Company Stockholder Proposals” means(i) the consummation of the Divestment, (ii)the consummation of the Reverse Split, (iii)the proposed amendment to the Certificate of Incorporation of the Company (A)increasing the number of shares of Common Stock that the Company shall be authorized to issue to 225 million shares of common stock, $0.001 par value, of the Company and 25 million shares of preferred stock, $0.001 par value, of the Company, (B)providing for indemnification of and advancement of expenses for officers and directors to the maximum extent permitted by applicable law, (C)providing that the size of the Board shall be determined as provided in the Company’s bylaws, and (D)such other changes reasonably satisfactory to the Investors and (iv)adoption of new bylaws in a form reasonably satisfactory to the Investors. “Divestment” has the meaning set forth in Section5.3. “End Date” shall have the meaning as used in
